OPINION
By THE COURT.
Submitted on motion of the defendant-appellee seeking an order dismissing the appeal on questions of law and fact for the reason that the Court of first instance decided only a question of law. The record discloses that the Court sustained a demurrer to the petition for the reason that it did not state facts sufficient to state a cause of action and the plaintiff not desiring to plead further, the action was dismissed. Under these facts, the appeal may be on questions of law only. LeMaistre v. Clark, 142 Oh St 1; Thompson v. Moore, 72 Oh Ap 539.
The motion will be sustained, but the case will be retained for determination on questions of law only. The appellant will be granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.